DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive. A “disturbance zone” is not a structural feature; it is simply a description of the inherent effect that a load causes to the area of a scale where the load is applied.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claim 2, it makes no sense to say that the disturbance zone is a number of samples, when a zone is a physical area on the device (see claim 4), and the number of samples is literally the frequency of the square wave pulse signal. The term “sample positions” is not defined, is never mentioned in the written description, and makes no sense. Likewise, claim 5 makes no sense as worded. Claims 3 and 4 are dependent on claim 2, which is undefined and unclear.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 2, it makes no sense to say that the disturbance zone is a number of samples, when a zone is a physical area on the device (see claim 4), and the number of samples is literally the frequency of the square wave pulse signal. The term “sample positions” is not defined, is never mentioned in the written description, and makes no sense. Likewise, claim 5 makes no sense as worded. Claims 3 and 4 are dependent on claim 2, which is undefined and unclear.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fukui (US # 4,898,254). The Fukui reference discloses a sensor (Fig. 1b), comprising: a force receiving element (1)
with a first surface (4) for receiving a force and a second flat surface (6); a deformable element (9)
connected to the force receiving element (4) and a flat strip (5); and a gap (unlabeled) defined by the
distance between the second flat surface (6) and the flat strip (5); wherein, when a force is applied to the first surface (4), the gap between the second surface and the flat strip decreases (Col. 5, Il. 29-42). The claim limitation that mentions a “disturbance zone” is not a structural feature; it is simply a description of the inherent effect that a load causes to the area of a scale where the load is applied.
	Claims 2-6 simply describe how large a disturbance zone caused by an applied load might be, which would be an inherent part of any load platform where a force was applied, and the dimensions of the zone would depend on the dimensions of an item that a user decided to place on the scale. None of these claims specify any structural difference between the prior art reference and the claimed device.
	Claims 7-12 simply describe the intended use of the scale, and does not specify any structural difference between the prior art reference and the claimed device.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856